Exhibit 10(k)


































December 21, 1998







Larry Rapp

Chief Financial Officer

LCA-Vision, Inc.

7840 Montgomery Road

Cincinnati, OH 45236




RE:

Amendment to cash flow coverage covenant




Dear Larry,




This letter will serve as Provident Bank’s consent to amend Section 6.5 and
6.5.1 of the Loan and Security Agreement between LCA-Vision and the Bank dated
June 29, 1998 as follows:




EBITDA to Debt Service




6.5

Permit the ratio of EBITDA to the sum of: (i) current maturities of Senior Debt
(for purposes of this covenant, current maturities of senior debt will include
only 12 monthly payments totaling $139,992 which represents the current portion
of a certain term loan in the original amount of $2,100,000 secured by a C.D. in
the amount of $2,100,000) and capitalized lease payments plus (ii) interest
expense, each to be calculated for the same period, to be less than 1.5 for the
following periods:







6.5.1

For the quarter ending 12/31/98, EBITDA for the quarter ending 12/31/98 will be
annualized; for the quarter ending 3/31/99, accumulated EBITDA for the quarters
ending 12/31/98 and 3/31/99 will be annualized; for the quarter ending 6/30/99,
accumulated EBITDA for the quarters ending 12/31/98, 3/31/99, and 6/30/99 will
be annualized.







6.5.2

For the fiscal quarters ending on 9/30/99 and thereafter, calculated at the end
of each fiscal quarter on an historical trailing four quarter basis.










Larry, if you are in agreement, please indicate by signing below, otherwise call
me with questions. Thank you for your help on this matter and, Happy Holidays!







Sincerely










/s/ Rick Wirthlin

Rick Wirthlin

Vice President







AGREED AND ACKNOWLEDGED:




LCA-Vision, Inc.







By:  /s/ Larry Rapp

       Larry Rapp




Its:  CFO and Treasurer




Date:  23 December 1998